Citation Nr: 1727748	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-09 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a lung disorder, to include bronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from February 1976 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. The Veteran's claim for service connection for chronic bronchitis, claimed as a lung disorder, was originally denied in a January 2002 rating decision; this rating decision was not appealed and thus became final.  This appeal was previously before the Board in April 2015. At that time, the Board reopened the claim for service connection for a lung disorder and the reopened claim was remanded for further action by the agency of original jurisdiction (AOJ). The case has now returned to the Board.


In January 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference; a transcript of the hearing has been associated with the record.


FINDING OF FACT

The Veteran does not have a currently diagnosed lung disorder that is of in-service onset.  


CONCLUSION OF LAW

A lung disorder, to include bronchitis, was not incurred in or aggravated by, nor is it etiologically related to any incident of, active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard. See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Service Connection Claim

The Veteran contends that service connection is warranted for chronic bronchitis, as it was incurred during active duty service; the Veteran claims that the onset was during boot camp, and that his condition worsened during work on the motor pool. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all relevant evidence, including both the medical and lay evidence, to determine its probative value; accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). When the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must weigh against a claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In deciding this claim of entitlement to service connection for a lung disorder, the Board has reviewed all of the evidence in the record, and has fulfilled its obligation to provide an adequate statement of reasons or bases supporting this decision. See 38 U.S.C.A. § 7104 (d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000).

In reviewing the evidence of record, the Board notes that the Veteran was diagnosed with bronchitis during a hospitalization at a military medical center in November 2000, and was treated with Zithromax during his stay; by the end of his stay, however, he was declared to no longer have bronchitis. His current claim (to reopen) was received in April 2010.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

The claims file contains a VA respiratory examination report, dated in September 2012. The examiner confirmed reviewing the claims file and noted the Veteran's history of bronchitis and service treatment records confirming a hospitalization for acute respiratory disease in March 1976, which was described as limited and resolved. The Veteran also reported further treatment through 1999, and the examiner noted that the Veteran denied a history of tobacco but had "a fairly extensive history of smoking crack cocaine." Intermittent inhalational bronchodilator therapy was noted, but the examiner did not perform pulmonary function testing. Chest x-rays from March 2010, performed after a productive cough but negative for pneumonia or any other specific diagnoses, were described. The examiner concluded that the claimed condition was less likely than not incurred in or caused by any event of service. The examiner indicated that a diagnosis of chronic bronchitis was assumed, but there was no pulmonary function testing or other diagnostic study performed. In the examiner's opinion, the illness in March 1976 represented an acute and limited process, and the Veteran's "present" respiratory illness was less likely than not incurred in or caused by the acute respiratory disease documented in service treatment records.  

Later in the same month, the Veteran underwent pulmonary function testing, and the examiner noted reduced diffusing capacity of the lungs for carbon monoxide (DLCO). The examiner noted that the decreased DLCO was "most likely related to [the Veteran's] past inhalation drug abuse" and did not change his prior opinion.  

During his January 2014 hearing, the Veteran testified to treatment for his bronchitis in May 1978 at Walter Reed Army Hospital, but after attempts were made to find records thereof, there was a formal finding in February 2016 that they are unavailable. 

In a VA addendum opinion in July 2015, upon reviewing all evidence since the reopening of the claim, the examiner stated that it is less likely than not that the Veteran's respiratory symptom complaints are etiologically related to any incident of active service because it was clear that the Veteran had no diagnosis of bronchitis in the first place.

Upon a review of the evidence of record, the Board finds the question of a current lung diagnosis, claimed specifically as bronchitis, to be highly in doubt. The Veteran was treated for lung symptoms on several occasions prior to his April 2010 claim, but the claims file is devoid of testing results from the appellate period consistent with that or any other chronic pulmonary diagnosis. The March 2010 chest x-rays were unremarkable, and the September 2012 pulmonary function testing finding of reduced DLCO has been attributed to the Veteran's past inhalational drug use (crack cocaine). The September 2012 VA examiner predicated his unfavorable nexus opinion in part on a current diagnosis of bronchitis, but it is unclear what medical findings supported that diagnosis, as no specific findings were listed. The July 2015 VA examiner reviewed the claims file and found no basis for the bronchitis diagnosis, let alone a nexus between such diagnosis and service.  

Even assuming for the sake of this decision that a current diagnosis of bronchitis is appropriate, the competent medical evidence of record clearly reflects the view that there is no link between a current diagnosis and service. Both of the Veteran's VA examiners, despite their differing views on the diagnosis question, clearly articulated this view as to etiology. Both examiners based their opinions on a claims file review, and the Board finds that their conclusions have significant probative value as a consequence. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the Board may consider whether the examiner had access to the claims file and whether the opinion is thorough and detailed, definitive, and supported by a detailed rationale); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence).

In this case, the only evidence of record supporting the Veteran's claim is his own lay opinion. The Board does not question this Veteran's credibility and concurs that he is competent to observe pulmonary symptomatology in service and thereafter.  That said, pulmonary diseases concern the lungs, which are internal organs, and probative findings as to a diagnosis and etiology require specific medical testing to be performed by individuals with the requisite training, credentials, or other expertise to make such findings. See 38 C.F.R. § 4.97 (diagnostic criteria for rating pulmonary disorders). The Veteran in this case has not been shown to have the requisite training, credentials, or other expertise, and the Board must therefore conclude that his assertions do not constitute competent evidence in regard to the issue at hand and are substantially outweighed by the aforementioned VA examiner's opinions.  

Overall, the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b). However, as there is not an approximate balance of evidence, that rule is not applicable in this case. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a lung disorder, to include bronchitis, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


